Citation Nr: 0332363	
Decision Date: 11/20/03    Archive Date: 11/25/03

DOCKET NO.  02-00 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased disability rating for service-
connected eczematous dermatitis, hands and feet, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wills, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board or BVA) on appeal from a March 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Paul, Minnesota (the RO).

Procedural history

The veteran had active service from August 1942 to January 
1946.  He was granted service connection for eczematous 
dermatitis of the hands and feet in an August 1954 VA rating 
decision.

In August 1999 the RO received the veteran's claim for an 
increased disability rating for his service-connected 
eczematous dermatitis of the hands and feet.  In March 2000 
the RO received the veteran's claims for skin cancer, 
psoriasis and actinic keratosis, claimed as secondary to his 
service-connected eczematous dermatitis.  In a March 2000 
rating decision, the RO denied all of the veteran's claims. 
In March 2001 the veteran submitted a Notice of Disagreement 
(NOD) as to the RO's denial of an increased evaluation of his 
service-connected eczematous dermatitis and the denials of 
service connection for basal cell carcinoma and actinic 
keratosis.  In December 2001 the RO sent the veteran a 
Statement of the Case (SOC) which only referred to the issue 
of an increased rating for the service-connected eczematous 
dermatitis.  In February 2002, the veteran submitted a 
Substantive Appeal regarding the issue of a higher evaluation 
for his service-connected eczematous dermatitis.

In December 2002, the RO sent the veteran a Supplemental 
Statement of the Case (SSOC) which included the issues of 
service connection for basal cell carcinoma and actinic 
keratosis as secondary to the service-connected disability of 
eczematous dermatitis.  The veteran was advised of his appeal 
rights and was informed that he had 60 days in which to file.  
The record does not show that the veteran submitted a 
substantive appeal regarding service connection for basal 
cell carcinoma and actinic keratosis.  There is no subsequent 
correspondence from the veteran reflecting an intent to 
appeal those issues.  

Even though the RO certified these two issues as on appeal to 
the Board, that was for administrative purposes only and does 
not confer jurisdiction to the Board on these issues.  See 
38 C.F.R. § 19.35.  After considering the matter, the Board 
believes that although the two issues were mentioned in an 
informal hearing presentation in November 2003, there is no 
indication that the veteran himself currently wishes to 
appeal those two issues.  They will be addressed no further 
herein.  

In February 2002, the veteran submitted correspondence to the 
RO in which he stated that he had scars on his face from 
operations related to carcinoma.  The RO treated this as a 
claim which was separate and distinct from the claim of 
entitlement to service connection for basal cell carcinoma.  
In December 2002, the RO denied the claim of entitlement to 
service connection for facial scars.  The veteran was 
informed of that denial by letter from the RO dated December 
31, 2002.  To the Board's knowledge, the veteran has not 
expressed disagreement with that decision. 
That issue, therefore, is not within the scope of this 
appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201; 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process].

Therefore, the only issue that the Board has jurisdiction to 
review is the veteran's claim for a higher evaluation of his 
service-connected eczematous dermatitis of the hands and 
feet.


FINDING OF FACT

The medical and other evidence of record indicates that the 
veteran's service-connected eczematous dermatitis of the 
hands and feet is currently asymptomatic.


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 10 
percent for service-connected eczematous dermatitis have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2002); 38 C.F.R. § 
4.118, Diagnostic Code 7806 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected eczematous dermatitis of the 
hands and feet.  In the interest of clarity, the Board will 
initially discuss certain preliminary matters.  The Board 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)]. This law 
eliminated the former statutory requirement that claims be 
well grounded. Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

The VCAA eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§  3.102, 4.3 
(2003).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims 
(Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to a veteran describing evidence 
potentially helpful to the veteran but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

In August 2001, the RO sent the veteran a letter specifically 
advising him of his and VA's respective responsibilities in 
the development of the claim and the evidence needed to 
substantiate this claim, including statements from physicians 
describing symptoms, medical opinions, treatment records, 
etc.  The veteran was asked to submit evidence of medical 
care received during and after service, including names and 
addresses of physicians and hospitals.  The veteran was also 
given release forms to complete, so that the RO could assist 
him in obtaining evidence.  The Board additionally observes 
that the veteran was notified by the December 2001 SOC and 
the December 2002 SSOC of the pertinent laws and regulations.  

Therefore, the Board concludes, based on the record in this 
case, that the provisions of the VCAA pertaining to 
notification of the veteran, as well as the Court's holding 
in Quartuccio, have been satisfied.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating the claim.
In particular, the veteran was afforded VA examinations in 
March 2000 and October 2002, the reports of which are of 
record.  The RO obtained outpatient treatment reports from 
the VA Medical Center (VAMC) Minneapolis from December 1993 
to November 2001.  Additionally, the RO obtained treatment 
records from St. Cloud VAMC for October 1992 and April 1994.  
There is no indication that there exists any evidence which 
has a bearing on this case that has not been obtained.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits of the claim.

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

Specific diagnostic criteria

The veteran is service connected for eczematous dermatitis on 
his hands and feet.  The Board finds that the most 
appropriate Diagnostic Code to evaluate the veteran's skin 
disability is Diagnostic Code 7806 [eczema or dermatitis].  
See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2003).

The Board notes that after the veteran initiated this appeal, 
the regulations pertaining to the evaluation of skin 
disorders were amended, effective August 30, 2002.  See 67 
Fed. Reg. 49,590 (July 31, 2002) [codified at 38 C.F.R. 
§ 4.118 (2003); effective August 30, 2002].  "[W]here the 
law or regulation changes after a claim has been filed or 
reopened but before . . . the appeal process has been 
concluded, the version most favorable to the appellant should 
and . . . will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise and the Secretary did so."  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  Therefore, the Board must 
evaluate the veteran's claim for an increased rating under 
both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is more favorable to his claim, if 
indeed one is more favorable than the other.  
The Board finds that the veteran was adequately notified of 
the new rating criteria  in the reasons and bases section of 
the December 2002 SSOC. 

Under the former version of Diagnostic Code 7806, a 10 
percent disability evaluation was warranted for eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating is warranted 
for eczema with exudation or itching constant, extensive 
lesions, or marked disfigurement.  Eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant warrants a 
50 percent rating.  See 38 C.F.R. § 4.118, Diagnostic Code 
7806 (2003).  

According to the current regulations, effective August 30, 
2002, the veteran's disorder continues to be evaluated under 
38 C.F.R. § 4.118, Diagnostic Code 7806, which is now used 
for rating dermatitis in addition to eczema.  A 30 percent 
disability evaluation is assigned for dermatitis or eczema 
over 20 to 40 percent of the body or 20 to 40 percent of the 
affected exposed areas, or if systemic therapy, such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past year.  For the next higher 60 percent 
disability evaluation, there must be dermatitis or eczema 
over more than 40 percent of the entire body or more than 40 
percent of the exposed areas affected, or; constant or near-
constant systemic therapy, such as corticosteroids or other 
immunosuppressive drugs, for the past twelve month period. 
See 38 C.F.R. §  4.118, Diagnostic Code 7806 (2003).  

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).

The veteran service medical records indicate that he was 
treated for skin problems during service.  As was noted in 
the Introduction, he was granted service connection for 
dermatophytosis of the hands and feet in an August 1954 VA 
rating decision, based on the service medical records and the 
report of a July 1954 VA dermatology examination diagnosing 
that disability

An August 1959 VA dermatology examination resulted in 
diagnoses of mild dermaphytosis of the feet, as well as 
psoriasis of the left axilla and chest.  Service connection 
was subsequently denied for psoriasis.  

The veteran filed to reopen his claim in August 1999.   

In March 2000 the veteran submitted a note from Dr. E.W, 
M.D., a physician at the VA Medical Center in Minneapolis, 
Minnesota.  Dr. E.W. stated that the veteran had been treated 
at the Minneapolis VAMC Dermatology Department for various 
skin disorders, including psoriasis, tinea cruris, acinitic 
keratoses squamous cell skin cancers and basal cell skin 
cancer.
 
In March 2000 VA examination report, the examiner noted that 
the veteran did not have any signs of dyshidrotic eczema or 
dermatitis of the hands or feet at the time of the 
examination.  The examiner stated that the veteran's hands 
and feet were clear and that his primary problem was 
psoriasis.  The examiner found no ulceration but that the 
veteran had significant exfoliation and crusting over the 
patches of psoriasis.  The examiner did not find any evidence 
of problems with the veteran's hands and feet, which are the 
original areas he had trouble with during service in 1945.  
The examiner also noted that the veteran is not under any 
current treatment for dermatitis on the hands and feet.  
There was no pruritus or pain in the hands or feet at all, 
but the veteran did have scaliness, itching, and dry skin in 
the areas of the psoriasis.  There were no associated 
systemic problems or nervous manifestations from the disease.  
The examiner found that there was no mention of eczematous 
dermatitis or seborrheic dermatitis in the veteran's 
treatment records at the Minneapolis VAMC Dermatology Clinic.  

In April 2001 the veteran also submitted a statement from 
"V.Q".  There is a handwritten notation under the signature 
that states "VAMC MPLS MN." However, there is no 
letterhead, and V.Q.'s title and credentials were not stated.  
The statement cited that the veteran's constant itching and 
facial disfigurement was the result of eczematous dermatitis.  

In February 2002 the veteran submitted a statement 
purportedly from "G.K., M.D."  Dr. G.K. stated that the 
veteran has been seen over the years for dermatophytosis, 
dermatitis, and eczematous dermatitis.   Like "V.Q.", "Dr. 
G.K." indicated that the veteran's current skin condition 
was related to the service-connected disability which "could 
possibly spread to other parts of his body."  Like the 
statement of "V.Q.", this statement contains no letterhead.     

In the October 2002 VA examination report, the examiner noted 
that the veteran had a history of eczematous dermatitis of 
the hands and feet.  Although the veteran had experienced 
flare-ups over time, there had been none during the previous 
five years.  Also present were scars from multiple biopsies 
due to basal cell carcinoma, squamous cell carcinoma and 
acinitic keratoses.  The examiner stated that the scars were 
unrelated to the service-connected dermatitis.  The examiner 
found that the veteran's feet showed some callus formation, 
but no evidence of any ulcerations or stasis ulcers was 
present.

Analysis

The Board has carefully reviewed the evidence of record, as 
summarized above, and finds that for the reasons and bases 
set forth below, the veteran's skin disorder does not warrant 
a higher disability rating than the 10 percent which is 
currently assigned.  

The Board has evaluated the veteran's service-connected 
eczematous dermatitis under both the former and the current 
schedular criteria.  See 38 C.F.R. § 4.118, Diagnostic Code 
7806 (2002, 2003); see also Karnas, supra.
 
The medical examination reports of record support the 
proposition that the veteran's service-connected eczematous 
dermatitis is essentially asymptomatic, with no flare-ups in 
recent years.  The examiner in March 2000 noted that the 
veteran did not have any signs of dyshidrotic eczema or 
dermatitis of the hands or feet at the time of the 
examination.  The examiner also cited that the veteran's 
hands and feet are clear and his primary problem is with the 
psoriasis.  The record further does not show that the veteran 
experienced any outbreaks of eczematous dermatitis since the 
March 2000 examination.  See the report of the October 2002 
VA examination.  In addition, the VA treatment records do not 
show the use of any systemic therapy for the skin rash.   

The record makes it clear that there exist other skin 
problems, including psoriasis, basal cell carcinoma, squamous 
cell carcinoma and acinitic keratoses, the latter three of 
which have led to numerous excision and biopsy scars.  The 
Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  In this case, however, such 
differentiation is simple, based on the VA examination 
reports.  None of the veteran's current skin pathology, 
according to the two examiners, is related to the service-
connected disability, which is essentially asymptomatic.

The veteran was denied service connection for psoriasis on a 
direct basis in an August 1959 rating decision, and in a 
March 2000 rating decision, the veteran was denied service 
connection for psoriasis secondary to the service-connected 
disability of eczematous dermatitis, hands and feet.  He did 
not appeal either determination.  Further, as discussed in 
some detail in the Introduction, the veteran has sought 
service connection for skin cancer, acinitic keratosis and 
scars due to same.  All of these claims were denied and are 
not currently on appeal.

The veteran himself essentially contends that his service-
connected skin disability encompasses the various other more 
recently diagnosed skin problems.  It is now well-
established, however, that laypersons without medical 
training, such as the veteran, his family, and fellow 
servicemen, are not competent to comment on medical matters 
such as date of onset or cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The veteran's own 
statements are there entitled to no weight of probative 
value.

This brings the Board to the only other evidence purportedly 
in the veteran's favor, the statements of "V.Q." and "Dr. 
G.K.", which were evidently submitted directly to the RO by 
the veteran.  These statements are curious in several ways.  
First, as noted above, they are not on letterheads.  They 
appear to have been generated on the same typewriter, not on 
a computer as would be expected.  "V.Q." does not provide a 
title or medical credentials.  His letter is on half a sheet 
of paper.  Both letters contain numerous typing errors and 
strikeovers.  They are formatted in a virtually identical 
fashion.  They both contain the same conclusion, namely that 
the veteran's current skin problems stem from his service-
connected disability.  Most curious of all, both of these 
purported letters from medical professionals bear a 
remarkable resemblance to submissions signed by the veteran 
himself, including similar formatting, typeface and font and 
the presence of numerous typing errors.

Under these circumstances, the Board has given thought to 
submitting this claims folder to the Office of the VA 
Inspector General for forensic analysis of the documents 
submitted in support of the veteran's claim in order to 
determine whether they arose from the same source.  However, 
in light of the veteran's advancing age, for the purposes of 
the present decision the Board will refrain from doing so and 
will instead assume that the letters were in fact generated 
by "V.Q." and "Dr. G.K."    

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  

Based on a review of the evidence of record, the Board finds 
the letters of "V.Q." and  "Dr. G.K." in the support of 
the veteran's claim to be lacking in probative value.  First, 
there is no indication that "V.Q." is in fact a medical 
professional.  Espiritu, supra, therefore applies.  With 
respect to both letters, no reasoning has been provided for 
the conclusion that the veteran's current skin disabilities 
arose from the service-connected disability.  By way of 
contrast, the two recent VA examination reports are thorough 
and clearly identify the various skin disabilities.  As well, 
the examiners provide reasons why the service-connected 
disability is not present and is not related to the veteran's 
current skin problems.  For these reasons, the Board favors 
the two VA examination reports over the letter of "Dr. 
G.K." and "V.Q."    
     
Based on a preponderance of the competent and probative 
evidence of record, the Board concludes that the veteran's 
service-connected skin disability has been essentially 
asymptomatic in recent years.  Therefore, under either the 
former or the current rating criteria, the veteran's 
disability picture does not warrant  an increased disability 
evaluation.  The objective medical evidence of record clearly 
shows that the veteran's service-connected symptomatology is 
virtually nil and does not meet the criteria for a 30 percent 
disability evaluation under either the new or former 
criteria. 

The Board observes in passing that the veteran's 10 percent 
disability rating for eczematous dermatitis of the hands and 
feet, which has been in effect for many decades, is protected 
by operation of law and cannot be lowered.  See 38 C.F.R. 
§ 3.951(b) (2003). 

In summary, the criteria for a higher rating are not met, 
based on the original and revised version of the rating 
criteria.  For that reason the Board has determined that the 
preponderance of the evidence is against the claim of 
entitlement to an increased rating for eczematous dermatitis.  
The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to an increased disability rating for service-
connected eczematous dermatitis of the hands and feet is 
denied.



	                        
____________________________________________
Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



